            Case 1:19-cv-02855-JGK Document 38 Filed 06/19/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                         )
CRYSTAL DUNHAM,                                          )
                                                         )
                   Plaintiff,                            )
                                                         )   Civil Action No. 1:19-cv-02855-JGK
       v.                                                )
                                                         )      Application granted.
COVIDIEN, LP.,                                           )      SO ORDERED.
                                                         )
                   Defendant.
                                                         )      New York, NY /s/ John G. Koeltl
                                                         )      June 19, 2020 John G. Koeltl, U.S.D.J.


                           NOTICE OF JOINT MOTION TO STAY

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law filed

simultaneously herewith, the undersigned counsel for Defendant Covidien LP and Plaintiff

Crystal Dunham move before the Honorable John G. Koeltl United States District Judge, of the

United States District Court, Southern District of New York, at 500 Pearl Street, New York, NY

10007, on a date and at a time designated by the Court, for an Order staying all proceedings in

this action pending decision on a motion currently before the United States Judicial Panel on

Multidistrict Litigation (“JPML”) to transfer and coordinate pending federal actions related to the

use of Covidien’s hernia mesh products. A stay will conserve judicial and party resources and

avoid duplicative litigation. Both parties agree that a stay of all proceedings is appropriate.

       For the reasons detailed in the accompanying Memorandum of Law in support of this

joint motion, Plaintiff and Defendant respectfully request that the Court grant the motion to stay

all proceedings pending a ruling by the JPML on the creation of a Covidien hernia mesh MDL

and transfer of this case to that MDL.
          Case 1:19-cv-02855-JGK Document 38 Filed 06/19/20 Page 2 of 2



Dated: June 19, 2020                   Respectfully Submitted,

                                              DLA PIPER LLP (US)

                                              /s/ Jessica C. Wilson
                                              Jessica C. Wilson
                                              Katie Insogna
                                              DLA PIPER LLP (US)
                                              33 Arch Street, 26th Floor
                                              Boston, MA 02110-1447
                                              Telephone: (617) 406-6000
                                              Facsimile: (617) 406-6100
                                              jessica.wilson@dlapiper.com
                                              katie.insogna@dlapiper.com

                                              Attorneys for Defendant Covidien LP

                                              MARC J. BERN & PARTNERS, LLP

                                              s/ Alexandra Colella
                                              Alexandra Colella
                                              MARC J. BERN & PARTNERS, LLP
                                              60 E. 42nd St., Ste 950
                                              New York, NY 10165
                                              Telephone: (212) 702-5000
                                              Acolella@bernllp.com

                                              Attorney for Plaintiff Crystal Dunham




                                 CERTIFICATE OF SERVICE

       I, Jessica C. Wilson, hereby certify that on June 19, 2020, a true and correct copy of the

foregoing Notice of Joint Motion to Stay, Memorandum of Law in Support of the Motion, and

exhibits to the same, were electronically filed and will be sent to all registered counsel of record

by operation of the Court’s electronic filing system.

                                              /s/ Jessica C. Wilson
                                              Jessica C. Wilson



                                                  2
